Petitioner was indicted by a grand jury, tried and convicted by a jury and sentenced to the penitentiary by the Court of Common Pleas. He prosecuted error to the Court of Appeals, which reversed the judgment of Common Pleas Court, and this court reversed the judgment of the Court of Appeals and affirmed the judgment of Common Pleas Court. State v. Lindway,131 Ohio St. 166, 2 N.E.2d 490.
Petitioner prays that a writ of habeas corpus be issued and directed to the warden of the penitentiary.
Habeas corpus is not the proper mode of redress where the petitioner has been convicted of a criminal offense, sentenced to imprisonment by a court of competent jurisdiction, and errors or irregularities occurring in the proceedings or sentence have been reviewed by proceedings in error. (Ex parteVan Hagan, 25 Ohio St. 426.)
Petition dismissed.
WEYGANDT, C.J., JONES, MATTHIAS, DAY, ZIMMERMAN, WILLIAMS and MYERS, JJ., concur. *Page 474